Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 68-71, 74-78, 81-82 and 84-106 are allowed.
			
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 68 including:  a source substrate comprising a patterned sacrificial layer; a dielectric layer disposed in contact with the patterned sacrificial layer, the patterned sacrificial layer disposed between the source substrate and the dielectric layer; an individual organic light-emitting diode (OLED) disposed on and in contact with the dielectric layer and exclusively over the patterned sacrificial layer, and one or more fracturable tethers disposed over the patterned sacrificial layer and extending from a periphery of the OLED that exclusively connect the OLED to one or more anchor portions of the source substrate; in combination with other limitations. 
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 76 including: an individual organic light-emitting diode (OLED) disposed in contact with the dielectric layer, the one or more layers of organic material are encapsulated, at least in part by the barrier material and the dielectric layer; and a fractured tether extending from a periphery of the OLED; in combination with other limitations. 

The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 101 including: a source substrate comprising anchors and a patterned sacrificial layer adjacent to the anchors; OLED structures disposed over the patterned sacrificial layer, each OLED structure comprising: a dielectric layer disposed in contact with the patterned sacrificial layer, and one or more fracturable tethers disposed over the patterned sacrificial layer and extending from a periphery of the OLED that exclusively connect the OLED to one or more anchors; in combination with other limitations.
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 103 including: a source substrate comprising a patterned sacrificial layer; a dielectric layer disposed in contact with the patterned sacrificial layer, the Page 7Application No.: 16/255,596Docket No.: 2011486-0735 patterned sacrificial layer disposed between the source substrate and the dielectric layer; an individual organic light-emitting diode (OLED) disposed on and in contact with the dielectric layer and exclusively over the patterned sacrificial layer, and one or more fracturable tethers disposed over the patterned sacrificial layer and extending from a periphery of the OLED that exclusively connect the OLED to one or more anchor portions of the source substrate, wherein the first electrode comprises a first protrusion 
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 104 including: the first electrode comprises a first protrusion and the second electrode comprises a second protrusion separate from the first protrusion, the first protrusion and the second protrusion extending in a direction orthogonal to the dielectric layer; in combination with other limitations.
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 105 including: the first electrode comprises a first protrusion and the second electrode comprises a second protrusion separate from the first protrusion, the first protrusion and the second protrusions extending away from the dielectric layer in a same direction orthogonal to the dielectric layer; in combination with other limitations.
Re Claims 67-71, 74-75, 77-78, 81-82, 85-100, 102 and 106, they are allowable because of their dependence on claims 68, 76, 84 and 105.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892